EXHIBIT 10.1
 
RESIGNATION AND RELEASE AGREEMENT AND COVENANT NOT TO SUE
 
This Resignation and Release Agreement and Covenant Not to Sue (“Agreement”) is
made and entered into by and between Hana Biosciences, Inc. (the “Company”) and
Fred L. Vitale (“Mr. Vitale”).
 
BACKGROUND
 
A. Mr. Vitale and the Company entered into an Employment Agreement in or about
January, 2004 as amended December 16, 2005 (“Employment Agreement”). Mr. Vitale
resigned from employment with the Company and service as an officer of the
Company effective January 22, 2008.
 
B. Disputes between the parties exist arising from Mr. Vitale’s employment and
the termination of Mr. Vitale’s employment.
 
C. Mr. Vitale and the Company now desire to fully and finally resolve their
disputes on the terms and conditions set forth below.
 
NOW, THEREFORE, the Company and Mr. Vitale, desiring to amicably resolve any and
all existing and potential disputes between them as of the date each executes
this Agreement, and in consideration of the obligations and undertakings set
forth below and intending to be legally bound, agree as follows.
 
1. Company’s Obligations. The Company has accepted Mr. Vitale’s resignation from
employment and service as an officer of the Company, effective January 22, 2008.
In exchange for “Mr. Vitale’s Obligations” (defined in Section 2 below), and
provided that Mr. Vitale signs this Agreement and does not exercise his rights
to revoke his waiver of certain discrimination claims (as defined in Section 5
below), the Company hereby extends to Mr. Vitale the following new consideration
(all and each of the following are the “Company’s Obligations”):
 

 
(a)
Payment. The Company will pay Mr. Vitale separation pay in the amount of
$166,667 (gross), less applicable federal and state income tax and any other
legally required withholding. Payment will be made in a lump sum on the first
regular Company payday that occurs after eight days have passed from the date on
which Mr. Vitale signs this Agreement.

 

 
(b)
Insurance Benefits. Mr. Vitale has the right to elect to continue his coverage
in the Company’s group health and dental insurance programs at his cost under
applicable law; however, as a further benefit of this Agreement, the Company
will pay the full cost of the coverage through July 31, 2008, or until Mr.
Vitale obtains comparable replacement coverage, whichever is earlier. After July
31, 2008, Mr. Vitale will be responsible for the full cost of continuing this
coverage. Mr. Vitale understands that he is responsible for completing and
returning the necessary paperwork in order to elect to continue this coverage.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(c)
Release. Except as set forth at the end of this Section 1(c), the Company hereby
fully and finally releases, waives, and discharges any and all legal claims
against Mr. Vitale that it has through the date on which this Agreement is
executed on its behalf. This full and final release, waiver, and discharge
extends to legal and equitable claims of any kind or nature whatsoever
including, without limitation, the following:

 

   
(i)
All claims that the Company has now, whether or not it now knows about the
claims;

 

   
(ii)
All claims for attorneys fees;

 

   
(iii)
All claims arising out of Mr. Vitale’s employment or his separation from
employment with the Company including, but not limited to, any alleged breach of
contract, breach of implied contract, or defamation;

 

   
(iv)
All claims for reimbursement of any other compensation, including vacation pay
and bonus pay; and

 

   
(v)
All claims for any other alleged unlawful conduct arising out of or relating to
his employment or separation from employment with the Company.

 

   
The Company will not commence any civil actions against Mr. Vitale except as
necessary to enforce his obligations under this Agreement. The consideration
that the Company is receiving in this Agreement has a value that is greater than
anything to which it is entitled.

 

   
Notwithstanding the provisions of this Section 1(c), the Company does not
release, waive, or discharge any and all unknown legal claims against Mr. Vitale
constituting fraud, embezzlement, or job-related conduct that would be
punishable as a felony or gross misdemeanor; and the foregoing covenant not to
sue in this Section 1(c) does not preclude the Company from commencing an action
against Mr. Vitale arising from any or all of such claims against him. The
Company has no knowledge that Mr. Vitale has engaged in any of the foregoing
conduct.

 

 
(d)
Non-Disparagement. The Company’s management will not criticize or disparage in
any manner or by any means Mr. Vitale or any aspect of his services to the
Company.

 

 
(e)
Reference. The Company has no obligation to respond to reference inquiries about
Mr. Vitale. However, as an additional benefit of this Agreement, the Company
will respond to any such request for a reference by stating that Mr. Vitale was
an original executive officer of the Company, his most recent title was Vice
President and Chief Business Officer, and he resigned from the Company effective
January 22, 2008 to pursue other opportunities.

 
2. Mr. Vitale’s Obligations. In return for the Company’s Obligations in Section
1 above, Mr. Vitale agrees to the following:
 
 
 

--------------------------------------------------------------------------------

 
 

 
(a)
Mr. Vitale hereby fully and finally releases, waives, and discharges any and all
legal claims against the Company that he has through the date on which he signs
this Agreement. This full and final release, waiver, and discharge extends to
legal and equitable claims of any kind or nature whatsoever including, without
limitation, the following:

 

   
(i)
All claims that Mr. Vitale has now, whether or not he now knows about the
claims;

 

   
(ii)
All claims for attorney's fees and costs;

 

   
(iii)
All claims for alleged discrimination against him under any applicable federal,
state, and local law including, without limitation, rights and claims of age
discrimination under the federal Age Discrimination in Employment Act (“ADEA”)
and federal Older Workers Benefits Protection Act (“OWBPA”); and discrimination
claims under the California Fair Employment and Housing Act (“CFEHA”), Title VII
of the Civil Rights Act of 1964 (“Title VII”), and the Americans With
Disabilities Act (“ADA”);

 

   
(iv)
All claims arising out of his employment and the termination of his employment
and service as an officer with the Company, including, but not limited to, any
alleged breach of contract, wrongful termination, termination in violation of
public policy, defamation, invasion of privacy, fraud, negligence, infliction of
emotional distress, breach of implied contract and breach of the covenant of
good faith and fair dealing;

 

   
(v)
All claims for any other alleged unlawful employment practices arising out of or
relating to his employment or separation from employment and service as an
officer with the Company; and

 

   
(vi)
All claims for any other form of pay, for example bonus pay, incentive pay,
holiday pay, and sick pay.

 

 
(b)
Mr. Vitale will not bring any lawsuits against the Company, except if necessary
to enforce the provisions of this Agreement. The money and other benefits that
Mr. Vitale will receive as set forth in this Agreement are full and fair payment
for the release of all of his claims. The consideration extended by the Company
in return for Mr. Vitale’s Obligations is more than anything of value to which
he is already entitled. Provided, however, nothing herein releases Mr. Vitale’s
rights, if any, to indemnification under any applicable directors & officers
liability insurance policy, applicable state and federal law, and the Company’s
bylaws.

 

 
(c)
Mr. Vitale will not disparage the Company, or its employees, legal compliance,
products, services, research, development, or with respect to any other aspect
of the Company’s business.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(d)
Mr. Vitale hereby waives any right to reinstatement to employment with the
Company.

 

 
(e)
Mr. Vitale has returned to the Company any and all of its property in his
possession or under his control including, for example, computers, security
access cards, credit cards, printers, cell phones, client files, reference
material, documents pertaining to clients, and any and all other documents and
materials in my possession or under my control that pertain to the Company’s
business. These obligations apply to originals and all copies of any such
property.

 

 
(f)
Mr. Vitale will cooperate with the Company on any matters in which he was
involved where information or knowledge that he has will be needed, including
but not limited to, matters such as actual or threatened legal claims by Sally
Brinkmann. The Company will provide him with as much notice as possible if it,
or its attorneys, need to speak with him about such matters. The Company will
also reimburse him for any out-of-pocket expenses that he incurs in order to
cooperate, and compensate him in the amount of $150 per hour for time spent. If
a party adverse to the Company serves a subpoena or other legal process on Mr.
Vitale, he will promptly notify the Company’s Chief Financial Officer and not
respond until receiving further instruction from the Company.

 

 
(g)
Mr. Vitale and the Company will represent, if asked, that their relationship
ended mutually and amicably, and they wish each other the best in the future.

 
3. Certain Definitions. For purposes of Section 2, “Mr. Vitale” means Fred L.
Vitale, and anyone who has or obtains any legal rights or claims through Mr.
Vitale. Further, the “Company” means Hana Biosciences, Inc., and its past and
present parent, subsidiary, and affiliated entities, and each of them; and past
and present agents, officers, directors, employees, committees, insurers,
indemnitors, attorneys, successors or assigns of any or all of the foregoing
entities.
 
4. Additional Agreements and Understandings.
 

 
(a)
The Company does not admit that it is responsible or legally obligated to Mr.
Vitale, and in fact the Company denies that it is responsible or legally
obligated to him even though the Company has provided him with valuable benefits
in this Agreement to release his legal claims as outlined above.

 

 
(b)
Mr. Vitale has been paid his final salary and for any accrued but unused
vacation and other earnings through his last day of employment.

 

 
(c)
If Mr. Vitale becomes eligible for unemployment compensation benefits, the
Company will not challenge a claim that he files, but the Company will report to
state authorities the payment that he received under this Agreement and reserves
the right to respond if it disagrees with anything that he says in support of
that claim.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(d)
Nothing in this Agreement affects Mr. Vitale’s rights in any benefit plan or
program in which he was a participant while employed by the Company.

 

 
(e)
Mr. Vitale understands that the Company has granted to him four separate stock
option awards, which are evidenced by separate stock option agreements dated
February 1, 2004 (as amended on June 30, 2006), April 11, 2005, November 10,
2005 and December 12, 2006, respectively. In this Agreement, these stock option
agreements are collectively referred to as the “Option Agreements.” Pursuant to
the terms of the Employment Agreement, Mr. Vitale understands that the vesting
schedule relating to his right to purchase the shares of Company common stock
under each Option Agreement will be accelerated such that any unvested
installment of the stock options scheduled to vest on or before November 1, 2008
will be deemed vested as of the last day of his employment with the Company.
Accordingly, as of Mr. Vitale’s last day of employment, his right to purchase
shares pursuant each Option Agreements will be vested as follows:

 
Date of Option Agreement
Shares Vested
February 1, 2004
141,007
April 11, 2005
85,000
November 10, 2005
100,000
December 12, 2006
41,666




   
Except to the extent vested as described in the table above, Mr. Vitale
understands that all of his rights to purchase shares of the Company’s common
stock under the Option Agreements will terminate on his last day of employment
with the Company. Further, following his last day of employment with the
Company, Mr. Vitale understands that his right to purchase shares pursuant to
any of the Option Agreements, including the length of time he has to purchase
such shares following the end of his employment, shall be governed by the terms
of the respective Option Agreement, which shall survive the execution of this
Agreement.

 

 
(f)
Mr. Vitale hereby represents that he has no knowledge of engaging in acts or
omissions that caused the Company a legal injury.

 

 
(g)
Upon presentation of the necessary documentation, the Company will reimburse Mr.
Vitale for the valid business expenses he incurred in connection with his
employment with the Company according to established corporate policy.

 

 
(h)
The Company will permit Mr. Vitale to review in advance its press release
announcing his departure to pursue other opportunities. The form and content of
such a press release is within the sole discretion of the Company. Nothing
herein restricts the Company from making any disclosures that it reasonably
believes are necessary to comply with stock exchange regulations and applicable
laws and government rules.

 
 
 

--------------------------------------------------------------------------------

 
 
5. Rights to Counsel, Consider, and Revoke and Rescind. The Company hereby
advises Mr. Vitale to consult with an attorney prior to signing this Agreement.
 
Mr. Vitale understands that he has the right to take up to 21 days to consider
his waiver of age discrimination rights and claims under the ADEA and OWBPA,
beginning the date on which he received this Agreement. He further understands
that, if he signs this Agreement, he may revoke his waiver of age discrimination
rights and claims under the ADEA and OWBPA within seven days thereafter, and his
waiver will not be effective or enforceable until this seven-day period has
expired.
 
6. Charges. This Agreement does not prohibit Mr. Vitale from filing an
administrative charge of discrimination with, or cooperating or participating in
an investigation or proceeding conducted by, the Equal Employment Opportunity
Commission or other federal or state regulatory or law enforcement agency.
 
7. Notice of Section 1542 Rights. The Company and Mr. Vitale expressly agree
that this Agreement extends to all claims of every nature and kind, known or
unknown, suspected or unsuspected, vested or contingent, past, present, or
future, whether arising from or attributable to me, or to the Company’s
officers, directors, employees, and agents, acting within or beyond the scope of
their employment; whether relating to his employment by the Company or
performance of services for the Company occurring before the execution of this
Agreement. They also expressly agree that any and all rights granted under §
1542 of the California Civil Code or any analogous state law or federal law or
regulation are hereby expressly waived. Section 1542 of the California Civil
Code reads as follows:
 
§1542. A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of the executing the release,
which if known to him must have materially affected his settlement with the
debtor.
 
8. Notice of Section 1541 Rights. This Agreement is in full accord, satisfaction
and discharge of doubtful and disputed claims that the Company and Mr. Vitale
have against each other, and they have signed this Agreement with the express
intention of releasing and extinguishing all claims they may have against each
other, in accordance with Section 1541 of the California Civil Code, which
section reads as follows:
 
§1541. An obligation is extinguished by a release therefrom given to the debtor
by the creditor, upon a new consideration, or in writing, with or without new
consideration.
 
9. Binding Effect. The Company and Mr. Vitale understand and expressly agree
that this Agreement will bind and benefit each of them, and anyone who has or
claims any legal rights through them.
 
10. No Oral Modification. This Agreement may not be changed orally.
 
 
 

--------------------------------------------------------------------------------

 
 
11. No Oral Waiver. No breach of any provision hereof can be waived by either
party unless in writing. Waiver of any one breach by a party will not be deemed
to be a waiver of any other breach of the same or any other provision hereof.
 
12. Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart will be deemed to be an original instrument, and all
such counterparts together will constitute but one agreement.
 
13. Severability. Should any one or more parts of this Agreement be declared
invalid through arbitration or by any court of competent jurisdiction for any
reasons, such decision will not affect the validity of any remaining portions
which will remain in full force and effect as if this Agreement had been
executed with the invalid parts thereof eliminated.
 
14. Agreement Freely Entered Into. Each party represents that this Agreement,
and the release contained in this Agreement, have been given voluntarily and
free from duress or undue influence on the part of any person or entity released
by this Agreement, or by any third party.
 
The Company and Mr. Vitale have read this Agreement carefully and understand all
of its terms. Each has had the opportunity to discuss this Agreement with their
own attorneys prior to signing it, and to make certain that each understands the
meaning of the terms and conditions contained in this Agreement and fully
understands the content and effect of this Agreement. In agreeing to sign this
Agreement, neither party has relied on any statements or explanations made by
the other, including their respective agents or its attorneys, except as set
forth in this Agreement. Each party agrees to abide by this Agreement.
 

           
   
   
  Date: January 23, 2008 By:   /s/ Fred L. Vitale  

--------------------------------------------------------------------------------

  Fred L. Vitale

 

        Hana Biosciences, Inc.  
   
   
  Date:  By:   /s/ Steven R. Deitcher  

--------------------------------------------------------------------------------

  Its President & CEO

 
 
 

--------------------------------------------------------------------------------

 